DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note that the phrase “actuation mechanism for moving…” in claims 33/44/52 is NOT deemed to invoke 112(f) because actuation mechanisms are known structural features in the art and are not considered a placeholder for “means” as a nonce term.

Claim Rejections - 35 USC § 112
The rejection of claim(s) 42, 50, and 59 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 52-55 and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0298931 to Quadri et al. (hereinafter “Quadri”) (previously of record) in view of US 2016/0228251 A1 to Nyuli et al. (hereinafter “Nyuli”).
Regarding claim 52, Quadri discloses (see abstract; Figs. 1-17F; and [0035]-[0117]) a transcatheter ([0072]) delivery system (Figs. 11A-17F, specifically 238 in Figs. 15A-H) for a self- expandable heart valve prosthesis comprising (see Figs. 15A-H): a handle (see [0105], "delivery device manipulated and operated", it is inherent that there is a handle extending outside the body which is grasped by the surgeon to allow manipulation and operation of the device within the body); a hollow shaft (274); a distal tip (276); an actuation mechanism for moving the hollow shaft towards the distal tip or the handle (see Figs. 15C-H, [0105], and Figs. 14G-K), the hollow shaft configured to slidingly receive the self-expandable valve prosthesis in a compressed state (see Figs. 15C-H); and a valve prosthesis crimping tool (Figs. 15A-H) including, a hollow conical element (funnel portion 315); a detachable (see [0100]) transfer tube (loading tube portion 320); and a pulling device (pull member 260), wherein the hollow conical element is configured to allow the self-expandable valve prosthesis enter in an expanded state through a base of the hollow conical element (see Figs. 15A-B and [0101]), and enter the transfer tube in the compressed state (see Figs. 15A-B and [0101]-[0102]), wherein the pulling device is configured to capture a valve holder (anchors 190) already fixed to the valve prosthesis (see Fig. 15A, [0095]/[0097]/[0100]), and wherein the self-expandable valve prosthesis is configured to be pulled by the pulling device when crossing the hollow conical element and entering the detachable transfer tube (see Figs. 15A-B and [0101]-[0102]), the detachable transfer tube configured to be temporarily connected to the hollow conical element (see [0100]).
Quadri further discloses (claim 53) wherein the pulling device is fully capable of capturing the valve holder already fixed to the atrial side of the valve prosthesis (see Fig. 7 and [0167], anchors 190 include anchor 190b which is fixed to the atrial side of the prosthesis); (claims 54-55) wherein the pulling device is configured to capture the valve holder, the valve holder already fixed to the valve prosthesis by means of yarn (“sewn”, see [0050]-[0052]) or rigid elements (eyelets 72, see [0050]-[0052]); (claim 59) and a valve-cover (sheath 300) that is located between the hollow shaft and the distal tip (as shown in Figs 15G-H). (claim 60) a stopper (locking mechanism 294) that is configured to hold the self-expandable valve prosthesis within the hollow shaft (see Figs. 15D-E, [0089], & [0105]).
Quadri fails to specifically disclose, with respect to claim 52, wherein the delivery system comprises a transfer tube secure cap configured to be temporarily connected to the hollow conical element at a longitudinal side of the transfer tube.  Nyuli discloses (see abstract; Figs. 27-29B; and [0122]-[0125]) a device for loading a prosthesis onto a delivery system (see abstract), comprising a valve prosthesis crimping tool (as shown in Fig. 27) including a hollow conical element (2704), wherein the delivery system comprises a transfer tube secure cap (2701) configured to be temporarily connected to the hollow conical element (via twistable locking mechanism 2703) (see [0123] and Fig. 27) in the same field of endeavor for the purpose of aiding in seating a valve to be loaded (see [0123]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Quadri’s device with the transfer tube secure cap of Nyuli in order to aid in seating a valve to be loaded.  In making the proposed combination, the transfer tube secure cap would be located to a longitudinal side of Quadri’s transfer tube.

Claims 33, 35-42, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of US 2016/0302921 A1 to Gosal et al. (hereinafter “Gosal”) (previously of record).
Regarding claim 33, Quadri discloses (see abstract; Figs. 1-17F; and [0035]-[0117]) a transcatheter ([0072]) delivery system (Figs. 11A-17F, specifically 238 in Figs. 15A-H) for a self- expandable heart valve prosthesis comprising (see Figs. 15A-H): a handle (see [0105], "delivery device manipulated and operated", it is inherent that there is a handle extending outside the body which is grasped by the surgeon to allow manipulation and operation of the device within the body); a hollow shaft (274); a distal tip (276); an actuation mechanism for moving the hollow shaft towards the distal tip or the handle (see Figs. 15C-H, [0105], and Figs. 14G-K), the hollow shaft configured to slidingly receive the self-expandable valve prosthesis in a compressed state (see Figs. 15C-H); and a valve prosthesis crimping tool (Figs. 15A-H) including, a hollow conical element (funnel portion 315); a detachable (see [0100]) transfer tube (loading tube portion 320); and a pulling device (pull member 260), wherein the hollow conical element is configured to allow the self-expandable valve prosthesis enter in an expanded state through a base of the hollow conical element (see Figs. 15A-B and [0101]), and enter the transfer tube in the compressed state (see Figs. 15A-B and [0101]-[0102]), and wherein the self-expandable valve prosthesis is configured to be pulled by the pulling device when crossing the hollow conical element and entering the detachable transfer tube (see Figs. 15A-B and [0101]-[0102]), the detachable transfer tube configured to be temporarily connected to the hollow conical element (see [0100]).
Quadri further discloses (claim 35) wherein the conical element has a substantially circular cross section at a second extremity (see Quadri at Fig. 15A); (claim 36) wherein the pulling device is configured to capture a valve holder (anchors 190) already fixed to the valve prosthesis (see Fig. 15A, [0095]/[0097]/[0100]); (claim 40)  a transfer tube secure cap (o-ring 270) configured to be temporarily connected to the detachable transfer tube (see Figs. 15A-E & [0105] & Figs. 14A-H & [0085]/[0092]); (claim 41) a stopper (locking mechanism 294) that is configured to hold the self-expandable valve prosthesis within the hollow shaft (see Figs. 15D-E, [0089], & [0105]); (claim 42) and a valve-cover (sheath 300) that is located between the hollow shaft and the distal tip (as shown in Figs 15G-H).
With respect to claim 33, Quadri fails to specifically disclose wherein the hollow conical element comprising at least one longitudinal groove for accommodating a valve prosthesis anchoring system.  Gosal discloses (see abstract; Fig. 4; and [0034]) the known use of longitudinal grooves 84 within a hollow conical element 62 (see Fig. 4 and [0034]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a longitudinal grooves on the inner surface of the hollow conical element, as taught by Gosal, which would be fully capable of accommodating a valve prosthesis anchoring system and which would predictably help align the prosthesis as it is inserted into the hollow conical element for compressing the prosthesis.  Note that the valve prosthesis (and thus its valve prosthesis anchoring system) are not positively recited in the claim as a structural component of the claimed transcatheter delivery system – they are merely functionally recited but the valve prosthesis is not claimed as a required component of the claimed system.  Thus, as specified above, the combination’s device would be fully capable of accommodating a valve prosthesis anchoring system, if one desired to do so.  See MPEP 2114. 
The combination of Quadri and Gosal, as discussed above for the reasons set forth above, would further disclose (as Gosal would further suggest) (claim 37) wherein the at least one longitudinal groove comprises a closed outer wall (a longitudinal groove in a surface would by definition have a closed outer wall that defines the boundary of the groove); (claim 38) wherein the at least one longitudinal groove has an open end at an extremity of the conical element (see Fig. 4, the grooves have an open end at opening 78); and (claim 39) wherein the number of grooves is selected from the group comprising: at least two longitudinal grooves, at least three longitudinal grooves, at least four longitudinal grooves (Fig. 4, there are 7 grooves illustrated, which is equal to at least two).

Regarding claim 57, Quadri discloses the invention substantially as claimed as discussed above, however, Quadri fails to specifically disclose wherein the conical element has at least one longitudinal groove for accommodating an anchoring system of a valve prosthesis, further wherein the at least one longitudinal groove has a closed outer wall.  Gosal discloses (see abstract; Fig. 4; and [0034]) the known use of longitudinal grooves 84 within a hollow conical element 62 (see Fig. 4 and [0034]), wherein the at least one longitudinal groove comprises a closed outer wall (a longitudinal groove in a surface would by definition have a closed outer wall that defines the boundary of the groove).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a longitudinal grooves on the inner surface of the hollow conical element, as taught by Gosal, which would be fully capable of accommodating a valve prosthesis anchoring system and which would predictably help align the prosthesis as it is inserted into the hollow conical element for compressing the prosthesis.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of Gosal, as applied to claim 33 above, and further in view of US 2003/0139795 A1 to Olson (hereinafter “Olson”).
With respect to claim 34, Quadri fails to specifically disclose wherein the hollow conical element has a non-circular cross-section at a first extremity.  Rather, it appears as if the hollow conical element has a circular cross-section at a first extremity (see Fig. 15A).
Olson discloses (see abstract; Fig. 1; and [0021]) a known hollow conical loading element (10, Fig. 1), where the cross-section may be either circular or non-circular, such as elliptical, where Olson discloses that these are interchangeable equivalents or that any other shape may be used (see [0021]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a loading funnel, by making one end of the loading funnel have an elliptical cross-sectional shape (i.e., non-circular), instead of circular, because Olson teaches that these are known equivalents and the elliptical shape at the loading end would not affect the ability to suitably compress the valve.

Claim 44-45, 47-50, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of Olson.
Regarding claim 44, Quadri discloses (see abstract; Figs. 1-17F; and [0035]-[0117]) a transcatheter ([0072]) delivery system (Figs. 11A-17F, specifically 238 in Figs. 15A-H) for a self- expandable heart valve prosthesis comprising (see Figs. 15A-H): a handle (see [0105], "delivery device manipulated and operated", it is inherent that there is a handle extending outside the body which is grasped by the surgeon to allow manipulation and operation of the device within the body); a hollow shaft (274); a distal tip (276); an actuation mechanism for moving the hollow shaft towards the distal tip or the handle (see Figs. 15C-H, [0105], and Figs. 14G-K), the hollow shaft configured to slidingly receive the self-expandable valve prosthesis in a compressed state (see Figs. 15C-H); and a valve prosthesis crimping tool (Figs. 15A-H) including, a hollow conical element (funnel portion 315); a detachable (see [0100]) transfer tube (loading tube portion 320); and a pulling device (pull member 260), and is configured to allow the self-expandable valve prosthesis enter in an expanded state through a base of the hollow conical element (see Figs. 15A-B and [0101]), and enter the transfer tube in the compressed state (see Figs. 15A-B and [0101]-[0102]), and wherein the self-expandable valve prosthesis is configured to be pulled by the pulling device when crossing the hollow conical element and entering the detachable transfer tube (see Figs. 15A-B and [0101]-[0102]), the detachable transfer tube configured to be temporarily connected to the hollow conical element (see [0100]), wherein the pulling element is formed by rigid elements (see [0084], the arms “preferably” are substantially flexible, but may comprise semi-rigid plastics or wires or the like, it is noted that Applicant’s specification defines “rigid” on the bottom of page 11 as allowing for minimal deformation.  It is the Examiner’s position that “semi-rigid” reads on a material which contains some rigidity but allows for minimal deformation.  Note also that Quadri states that substantially flexible arms are “preferable”, which indicates that the opposite, or substantially “rigid” arms are contemplated, since preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment and thus these nonpreferred embodiments also constitute prior art (see MPEP 2123)).
Quadri further discloses (claim 45) wherein the conical element has a substantially circular cross section at a second extremity (see Quadri at Fig. 15A); (claim 47) wherein the pulling device is configured to capture a valve holder (anchors 190) already fixed to the valve prosthesis (see Fig. 15A, [0095]/[0097]/[0100]); (claim 48)  a transfer tube secure cap (o-ring 270) configured to be temporarily connected to the detachable transfer tube (see Figs. 15A-E & [0105] & Figs. 14A-H & [0085]/[0092]); (claim 49) a stopper (locking mechanism 294) that is configured to hold the self-expandable valve prosthesis within the hollow shaft (see Figs. 15D-E, [0089], & [0105]); (claim 50) and a valve-cover (sheath 300) that is located between the hollow shaft and the distal tip (as shown in Figs 15G-H).
With respect to claim 44, Quadri fails to specifically disclose wherein the hollow conical element has a non-circular cross-section at a first extremity.  Rather, it appears as if the hollow conical element has a circular cross-section at a first extremity (see Fig. 15A).
Olson discloses (see abstract; Fig. 1; and [0021]) a known hollow conical loading element (10, Fig. 1), where the cross-section may be either circular or non-circular, such as elliptical, where Olson discloses that these are interchangeable equivalents or that any other shape may be used (see [0021]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a loading funnel, by making one end of the loading funnel have an elliptical cross-sectional shape (i.e., non-circular), instead of circular, because Olson teaches that these are known equivalents and the elliptical shape at the loading end would not affect the ability to suitably compress the valve.

With respect to claim 56, Quadri discloses wherein the conical element has a a substantially circular cross-section at a second extremity (see Quadri at Fig. 15A) but fails to specifically disclose wherein the hollow conical element has a non-circular cross-section at a first extremity.  Rather, it appears as if the hollow conical element has a circular cross-section at a first extremity (see Fig. 15A).
Olson discloses (see abstract; Fig. 1; and [0021]) a known hollow conical loading element (10, Fig. 1), where the cross-section may be either circular or non-circular, such as elliptical, where Olson discloses that these are interchangeable equivalents or that any other shape may be used (see [0021]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a loading funnel, by making one end of the loading funnel have an elliptical cross-sectional shape (i.e., non-circular), instead of circular, because Olson teaches that these are known equivalents and the elliptical shape at the loading end would not affect the ability to suitably compress the valve.


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view of Olson, as applied to claim 44 above, and further in view of Gosal.
With respect to claim 46, the combination of Quadri and Olson fails to specifically disclose wherein the conical element has at least one longitudinal grove for accommodating a valve prosthesis anchoring system.  Gosal discloses (see abstract; Fig. 4; and [0034]) the known use of longitudinal grooves 84 within a hollow conical element 62 (see Fig. 4 and [0034]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a longitudinal grooves on the inner surface of the hollow conical element, as taught by Gosal, which would be fully capable of accommodating a valve prosthesis anchoring system and which would predictably help align the prosthesis as it is inserted into the hollow conical element for compressing the prosthesis.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view Gosar, as applied to claim 33 above, and further in view of US 2018/0133007 A1 to Prabhu (hereinafter “Prabhu”) (previously of record).
Regarding claim 43, the combination of Quadri and Gosar discloses the invention substantially as claimed as discussed above, however, Quadri fails to specifically disclose wherein the actuation mechanism includes a mechanical or electric or hydraulic actuation device.  Rather, Quadri is silent as to the specific mechanism used, although he does teach an actuation mechanism, as discussed above.  Prabhu discloses, in the same field of endeavor of heart valve delivery devices (see abstract), that actuation mechanisms suitable for deploying a heart valve by advancing the valve out of the sheath or withdrawing the sheath from the valve include one or more of a hydraulic, electrical, or magnetic (interpreted to be mechanical) (see [0062]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Quadri's device with the actuation mechanisms taught by Prabhu, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), as Quadri is silent as to a specific mechanism inferring that any known mechanism in the art is suitable, and Prabhu teaches a known technique for an actuation mechanism, and therefore applying Prabhu's known technique to Quadri's known device would have yielded the predictable result of providing a specific actuation mechanism which would perform the same function as the actuation mechanism suggested by Quadri.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view Olson, as applied to claim 44 above, and further in view of Prabhu.
Regarding claim 51, the combination of Quadri and Olson discloses the invention substantially as claimed as discussed above, however, Quadri fails to specifically disclose wherein the actuation mechanism includes a mechanical or electric or hydraulic actuation device.  Rather, Quadri is silent as to the specific mechanism used, although he does teach an actuation mechanism, as discussed above.  Prabhu discloses, in the same field of endeavor of heart valve delivery devices (see abstract), that actuation mechanisms suitable for deploying a heart valve by advancing the valve out of the sheath or withdrawing the sheath from the valve include one or more of a hydraulic, electrical, or magnetic (interpreted to be mechanical) (see [0062]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Quadri's device with the actuation mechanisms taught by Prabhu, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), as Quadri is silent as to a specific mechanism inferring that any known mechanism in the art is suitable, and Prabhu teaches a known technique for an actuation mechanism, and therefore applying Prabhu's known technique to Quadri's known device would have yielded the predictable result of providing a specific actuation mechanism which would perform the same function as the actuation mechanism suggested by Quadri.


Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quadri in view Nyuli, as applied to claim 52 above, and further in view of Prabhu.

Regarding claim 61, the combination of Quadri  and Nyuli discloses the invention substantially as claimed as discussed above, however, Quadri fails to specifically disclose wherein the actuation mechanism includes a mechanical or electric or hydraulic actuation device.  Rather, Quadri is silent as to the specific mechanism used, although he does teach an actuation mechanism, as discussed above.  Prabhu discloses, in the same field of endeavor of heart valve delivery devices (see abstract), that actuation mechanisms suitable for deploying a heart valve by advancing the valve out of the sheath or withdrawing the sheath from the valve include one or more of a hydraulic, electrical, or magnetic (interpreted to be mechanical) (see [0062]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Quadri's device with the actuation mechanisms taught by Prabhu, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), as Quadri is silent as to a specific mechanism inferring that any known mechanism in the art is suitable, and Prabhu teaches a known technique for an actuation mechanism, and therefore applying Prabhu's known technique to Quadri's known device would have yielded the predictable result of providing a specific actuation mechanism which would perform the same function as the actuation mechanism suggested by Quadri.

Response to Arguments
Applicant’s arguments with respect to claim(s) 52-57 and 59-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed above, newly cited Nyuli, in combination with Quadri, renders obvious amended claim 52.
Applicant’s arguments with respect to claim(s) 33-43 have been considered but are not persuasive.  Applicant alleges that Gosal fails to disclose an anchoring system of a valve prosthesis.  Note that the valve prosthesis (and thus its valve prosthesis anchoring system) are not positively recited in the claim as a structural component of the claimed transcatheter delivery system – they are merely functionally recited but the valve prosthesis is not claimed as a required component of the claimed system.  Thus, as specified above, the combination’s device would be fully capable of accommodating a valve prosthesis anchoring system, if one desired to do so.  See MPEP 2114. 
Applicant’s arguments with respect to claim(s) 44-51 have been considered but are not persuasive.  Applicant alleges that Olson fails to teach that the elliptical cross-section is at a first extremity.  However, is inherent that if the funnel has an elliptical cross-section, or any other shape, than it will not have a circular cross section at its first extremity – if it has an elliptical cross section as a whole, then it will have an elliptical cross section at a first extremity.  There is no disclosure that the cross-section at the first extremity differs in shape from the cross-section of the funnel generally.  Applicant alleges that Quadri teaches away from rigid arms because they are taught as “flexible”.  However, as per [0084], the arms “preferably” are substantially flexible, but may comprise semi-rigid plastics or wires or the like, it is noted that Applicant’s specification defines “rigid” on the bottom of page 11 as allowing for minimal deformation.  It is the Examiner’s position that “semi-rigid” reads on a material which contains some rigidity but allows for minimal deformation.  Note also that Quadri states that substantially flexible arms are “preferable”, which indicates that the opposite, or substantially “rigid” arms are contemplated, since preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment and thus these nonpreferred embodiments also constitute prior art (see MPEP 2123)).
Accordingly, Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771